Citation Nr: 1243391	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-32-247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an earlier effective date prior to May 30, 2008 for a grant of service connection for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  The Veteran filed an informal claim of service connection for PTSD in November 2006.
 
2.  The Veteran did not respond to VA's January 2007 letter requesting that he submit a VA Form 21-526 within one year. 

2.  The Veteran's November 2006 informal claim was an incomplete application.  

3.  The Veteran did not file a complete application or formal claim of service connection for PTSD until May 30, 2008.


CONCLUSION OF LAW

The criteria for award of an effective date earlier than May 30, 2008, for service connection for PTSD are not met. 38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5107, and 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.150, 3.155, 3.159, 3.160 and 3.400 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

As indicated above, the only claim on appeal arises from the Veteran's disagreement with the effective date assigned in connection with the grant of entitlement to service connection for PTSD. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002). Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). In any event, the Veteran was provided information regarding the assignment of effective dates in a June 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records. Moreover, as indicated below, the only evidence that could result in an effective date earlier than May 30, 2008, would be evidence from or relating to the time period prior to that date, and there is no claim or indication that there is any such outstanding relevant evidence. Consequently, there were no additional obligations under VA's duty to assist that went unfulfilled. See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (only relevant records must be sought pursuant to VA's duty to assist).

Merits of the Claim

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.400 (2012). Congress has provided that, unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a). 

It further provides an exception to the general rule if an application for disability compensation is received within one year from discharge or release from service, the effective date of an award of disability compensation shall be the day following the date of the Veteran's discharge or release from service. 38 U.S.C.A. § 5110(b)(1). 

Under 38 U.S.C.A. § 5110 (2)(A) "the effective date of an award of disability compensation to a Veteran who submits an application therefor that sets forth an original claim that is fully-developed (as determined by the Secretary) as of the date of submittal shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application."

The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim will be the day following service or date entitlement arose if the claim for service connection is received within one year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400(b)(2)(i). 

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. See also 38 C.F.R. § 3.151(a). A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p). Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim. Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a).

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought. 38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application shall be sent to the claimant for execution.  If that completed application is received within one year of the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  

38 U.S.C.A. § 5102(b) governs incomplete applications.  "If a claimant's application for a benefit under the laws administered by the Secretary is incomplete, the Secretary shall notify the claimant and the claimant's representative, if any, of the information necessary to complete the application."

38 U.S.C.A. § 5102(c) governs time limitations, stating that "if information that a claimant and the claimant's representative, if any, are notified under subsection (b) is necessary to complete an application is not received by the Secretary within one year from the date such notice is sent, no benefit may be paid or furnished by reason of the claimant's application."
 
In this case, the Veteran filed an informal claim of service connection for a PTSD in November 2006.  Thereafter, in January 2007, the RO sent the Veteran a letter advising him to complete the requisite VA Form 21-526 to submit a formal claim.  A copy of VA Form 21-526 was attached to the January 2007 letter.  The Veteran submitted the formal claim in May 2008.  A November 2008 rating decision granted the Veteran service connection for PTSD and assigned a 50 percent rating, effective May 30, 2008, the date that the formal application for benefits was received.  

As stated above, the law requires that a Veteran complete a formal application to receive benefits.  The Veteran's November 2006 informal claim is considered an incomplete application pursuant to 38 U.S.C.A. § 5102(b).  The RO properly notified the Veteran that he was required to complete and submit VA Form 21-526.  The Veteran did not submit this form until May 2008, more than one year after the notice was sent.  

Consequently, because the Veteran did not respond to the RO's request to complete and return the VA Form 21-526 within one year from the date of the January 2007 letter, no benefit may be paid or furnished based on the Veteran's November 2006 informal claim.  See 38 U.S.C.A. § 5102(c).  

Regarding the earlier effective date, 38 U.S.C.A. § 5110 dictates that "the effective date of an award based on an original claim shall be fixed in accordance with the facts found but shall not be earlier than the date of the receipt of application therefor."  Here, the original claim was received on May 30, 2008, which was more than one year after he was invited to file a formal claim.  

In a recent case brought before the Court of Appeals for Veterans Claims (Court), a similar fact pattern was presented.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  The Veteran filed an informal claim for benefits in 1995.  The RO sent her a Form 21-526 to return as a formal claim.  The Veteran did not submit the Form 210-526 until 2001.  She was subsequently granted benefits and then filed a claim asking that an earlier effective date of her informal claim in 1995 be assigned.  Id. 

The Court held that "to the extent that [the Veteran] wishes to stand on the argument in her brief that no formal application form is required; the Court finds this assertion unpersuasive." Id. at 224.  

The Court further held that "to the extent that no formal finding has been made that the Secretary's interpretation of sections 501(a)(2) and 5101(a), contained in 38 C.F.R. § 3.155(a), as requiring that VA receive a formal application form before benefits may be paid is a valid exercise of the Secretary's rulemaking authority, we make such a finding today." Id.  

Specifically, the Court noted that although section 5103 stated that if evidence requested from the Veteran is not received within a year of the date of application, no benefits may be paid, Congress did not directly speak as to the timing of an application for benefits in section 5101(a).   Therefore, it is left for the VA to fill the gap and create a one year timeframe for the Veteran to comply with the regulations and file a formal claim.  See Gallegos v. Principi, 283 F.3d 1309, 1312 (Fed. Cir. 2002).  

Additionally, the Veteran in Jernigan contended, as did the Veteran in this case, that although only an informal claim was submitted, the earlier effective date regulations require that the effective date be based on the date of the application, which is denied as either an informal or formal writing that shows an intent to seek benefits.  
   
However, the Court held that 

"Where only an informal claim has been submitted and the claimant has failed to complete and return a formal application that he or she received from the Secretary, the application for benefits is not in the form prescribed by the Secretary and is considered incomplete. See Fleshman v Brown, 9 Vet. App. 548, 551 (1996) ("The appellant's unexecuted claim form was an informal claim and would not have been in the form prescribed by the Secretary until he returned it with the requested information.") (citing Kluttz v. Brown, 7 Vet. App. 304, 306-07 (1994); 38 C.F.R. § 3.155(a)); see also Quarles v. Derwinski, 3 Vet. App. 129, 137 (1992) (holding by implication that, where a claimant fails to return to the Secretary a formal claim application within one year of the submission of his informal claim, his informal claim is not a "cognizable claim for effective date purposes"). A claimant's attempt to establish an original claim remains incomplete until the formal application form is returned with all of the requested information. See 38 U.S.C. § 5103(a); Fleshman, 9 Vet. App. at 552; 38 C.F.R. § 3.160(b).

Finally, here, the Veteran and his psychologist contend that he was unable to submit his application within a year as his PTSD symptoms were so severe that it took additional time for him to file his claim.  However, the Jernigan Court clearly stated that if Form 21-526 is returned within one year of its receipt-a time period the Court has now determined is a reasonable interpretation of authorizing statutes-the effective date will be the date of the informal claim. 38 C.F.R. § 3.155(a). If it is not, the effective date will be the date of VA's receipt of the formal application form. See 38 U.S.C. § 5103(a); 38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.158(a), 3.160(b).  
oHowever, as the evidence


Although the Veteran believes that he is entitled to an earlier effective date; Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be. The Board is bound by the laws and regulations applicable to the benefit sought. See 38 C.F.R. § 19.5. 

In this case, those laws and regulations prohibit the assignment of an effective date earlier than May 30, 2008, for the grant of service connection for PTSD.  Therefore, the Board finds that an effective date earlier than May 30, 2008, for the grant of service connection for PTSD is not warranted.




ORDER

Entitlement to an effective date earlier than May 30, 2008, for the grant of service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


